Citation Nr: 0015878	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for lupus erythematosus, prior to October 23, 
1992, to include the issues of whether there were clear and 
unmistakable errors in November 1986 and September 1991 
VA rating actions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The appellant served on active duty from November 1983 to 
September 1986.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that clear and unmistakable error had been shown 
in a September 1994 rating action and that the proper 
effective date for service connected lupus erythematosus 
should be October 23, 1992.  In a September 1998 decision, 
the Board denied entitlement to an effective date prior to 
October 23, 1992 for the grant of service connection for 
lupus erythematosus and determined that November 1986 and 
September 1991 VA rating actions did not contain clear and 
unmistakable errors.  The appellant subsequently filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

While the case was pending at the Court, VA Office of General 
Counsel and the appellant's representative filed a Joint 
Motion requesting that the Court vacate the September 1998 
decision by the Board and remand the case for readjudication.  
The Court granted the Joint Motion in September 1999, vacated 
the Board's September 8, 1998 decision and remanded the case 
to the Board for compliance with directives that were 
specified by the Court.  

In correspondence from the Board to the appellant dated in 
February 2000, she was advised that she had 90 days to submit 
additional evidence and argument in support of the appeal.  
In a memorandum from the appellant's representative dated in 
March 2000, it was stated that the appellant wished to waive 
the 90 day period.  

With respect to the issue of representation, the Board notes 
that in January 2000 correspondence, the attorney who had 
represented the appellant in her appeal before the Court 
indicated that he would not be further representing the 
appellant before VA.  Accordingly, the representative of 
record is Disabled American Veterans, who filed a brief on 
behalf of the appellant in April 2000.

Additional issues

In correspondence from the appellant's representative dated 
in January 2000, it was pointed out that in the September 
1998 Board decision, several issues had been referred to the 
RO but that no action had been taken as to these issues.  A 
review of the Board's 1998 remand reflects the following:

In a June 1993 statement, the veteran 
raised the issue of entitlement to 
service connection for fibromyalgia.  It 
is unclear whether service connection was 
granted for fibromyalgia as part of the 
grant of service connection for lupus 
erythematosus.  In that same statement, 
the veteran also raised the issue of 
whether a notice of disagreement to the 
September 1991 rating decision, with 
regard to the reduction from a 20 percent 
disability rating to a noncompensable 
rating for the service-connected 
Raynaud's syndrome, was timely filed.  In 
a February 1996 statement, the veteran 
raised the issue of entitlement to 
service connection for vasculitis, an eye 
disorder, an ear disorder, a sleep 
disorder, a seasonal affect disorder, 
arthritis, a drug reaction, a 
gynecological dysfunction, and memory 
loss.  She also raised the issues of 
increased ratings for her service-
connected disabilities.  In another 
statement during that same month, the 
veteran raised the issue of entitlement 
to an earlier effective date for the 
grant of service connection for a 
dysthymic disorder.  In March 1996, the 
veteran raised the issue of earlier 
effective date for the 60 percent rating 
for lupus erythematous with Raynaud's 
syndrome and a dysthymic disorder.  These 
issues are not ripe for appellate review.  
They are referred to the RO for 
appropriate action.

These matters are referred to the RO for appropriate action.  
In the January 2000 correspondence, the issue of entitlement 
to a schedular evaluation of 100 percent for lupus was also 
raised.  This matter is also referred to the RO for 
appropriate action.  


REMAND

The Joint Motion to vacate the Board's September 1998 
decision was premised upon due process considerations.  

It was pointed out in the Joint Motion that in correspondence 
from the RO dated on March 31, 1998, the appellant was 
advised of the transfer of her appeal to the Board and that 
she had the opportunity to submit additional evidence within 
90 days of the date of the correspondence or by the date that 
the Board promulgated a decision in the case, whichever comes 
first.  It was also noted that the appellant had submitted 
several documents to the RO on June 29, 1998 and July 6, 
1998, including a statement requesting a videoconference 
hearing before the Board.  However, these documents, 
including the hearing request, were not forwarded to the 
Board prior to the issuance of the September 1998 decision.  

The Joint Motion cited the provisions of 38 C.F.R. § 19.37, 
under which the RO, when it receives evidence subsequent to 
the certification of the appeal, is required to forward the 
evidence to the Board so that the Board can determine the 
action which is required with respect to the additional 
evidence.  See also Sims v. West, 11 Vet. App. 237, 239 
(1998).  The Joint Motion stated that since it did not appear 
that the RO forwarded the evidence, including the appellant's 
request for a Board hearing, to the Board in compliance with 
38 C.F.R. § 19.37, the parties agreed that the matter should 
be remanded to the Board with an opportunity to determine 
what action, if any, is required with respect to the 
documents submitted to the RO on June 29, 1998 and July 6, 
1998.  

The document submitted for the record by the appellant which 
was received on June 29, 1998 consisted of request for a 
video conference hearing to be held before a member of the 
Board.  A review of the record reflects that the request has 
not been withdrawn, nor has any action yet been taken to 
schedule the requested hearing.  Accordingly, the case must 
be remanded so that the requested hearing may be scheduled.

On July 6, 1998, the appellant submitted a large amount of 
clinical evidence.  Under the provisions of 38 C.F.R. 
§ 20.1304(c), any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section or 38 C.F.R. § 19.37(b), 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative, or unless 
the Board determines that the benefit or benefits to which 
the evidence relates may be allowed on appeal without such 
referral.  The appellant had not waived this procedural right 
in this case and therefore, on remand, the evidence submitted 
for review on July 6, 1998 must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  Pursuant to the provisions of 
38 C.F.R. §§ 19.37 and 20.1304, the RO is 
requested to readjudicate the appellant's 
claim, to include consideration of all 
evidence received since the case was 
certified to the Board in March 1998, 
specifically including the evidence 
submitted on June 29, 1998 and on July 6, 
1998.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

2.  If the decision of the RO is 
unfavorable to the appellant as to the 
issue on appeal, the RO is requested to 
schedule the appellant for a video 
conference hearing at the RO to be held 
before a Member of the Board.

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


